Citation Nr: 1713747	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  15-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for astigmatism and presbyopia.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.  

3.  Entitlement to service connection for residuals of a left ankle strain.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

6.  Entitlement to service connection for pharyngitis.  

7.  Entitlement to an initial rating in excess of 10 percent for blepharitis.  
8.  Entitlement to an initial rating for post-inflammatory hypopigmentation, secondary to seborrheic dermatitis, evaluated as noncompensable until September 17, 2013, and 10 percent thereafter.  

9.  Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1965 to June 1986.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  
The issues of increased ratings for post inflammatory hypopigmentation secondary to seborrheic dermatitis and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for myopia, a refractive error of the eyes, was last denied by the RO in an August 2004 rating action on the basis that refractive error of the eyes is not a disability for which compensation benefits are payable.  The Veteran was notified of this action and of his appellate rights but did not file a timely appeal.  

2.  Since the August 2004 decision denying service connection for myopia, a refractive error of the eyes, the Veteran has been diagnosed as having astigmatism and presbyopia, also refractive error of the eyes for which compensation benefits are not payable; this does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  Service connection for hypertension was last denied by the RO in an August 2004 rating action.  The Veteran was notified of this action and of his appellate rights but did not file a timely appeal.  

4.  Since the August 2004 decision denying service connection for hypertension, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

5.  The Veteran sustained an acute left ankle strain during service, but a chronic left ankle disorder was not manifested during service or until many years thereafter and is not shown to be related to the Veteran's service or to any event therein.

6.  Peripheral neuropathy of the left lower extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

7.  Peripheral neuropathy of the right lower extremity was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

8.  Chronic pharyngitis has not been demonstrated at any time during the pendency of the appeal.  

9.  Throughout the pendency of this appeal, the Veteran's bilateral blepharitis was productive of unimpaired visual acuity; erythematous and macerated eyelids, with mucoid discharge in each eye.


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the August 2004 decision of the RO that denied service connection for a refractive error of the eyes is not new and material; thus, service connection for astigmatism and presbyopia is not reopened, and the August 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).

2.  The additional evidence received subsequent to the August 2004 decision of the RO that denied service connection for hypertension is not new and material; thus, service connection for hypertension is not reopened, and the August 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Residuals of a left ankle strain were neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Peripheral neuropathy of the left lower extremity was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  Peripheral neuropathy of the right lower extremity was neither incurred in nor aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

6.  Service connection for pharyngitis is not warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for the assignment of an initial 10 percent rating, but not higher, for right eye blepharitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6018 (2016).

8.  The criteria for the assignment of an initial 10 percent rating, but not higher, for left eye blepharitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6018 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examination in March 2015.  The Board finds that the opinions obtained are adequate for the determinations made herein.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Regarding the matter related to service connection for hypertension, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii) (2016).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, as identified in 38 C.F.R. § 3.309(a), noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension or diseases of the nervous system to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Astigmatism and Presbyopia 

The Veteran claims service connection for astigmatism and presbyopia.  The Board initially notes that these involve refractive error of the eyes.  Service connection for myopia, also a refractive error of the eyes was previously denied by the RO in rating decisions, the most recent being in August 2004.  Typically, when a service connection claim is raised following a prior final denial on the same issue, new and material evidence is required in order for VA to again consider the merits of the claim.  38 C.F.R. § 3.156.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), however, it was held that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.

Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  Presbyopia is "hyperopia and impairment of vision due to ... old age."  Dorland's Illustrated Medical Dictionary 1349 (28th ed. 1994).  Hyperopia is that error of refraction in which rays of light entering the eye parallel to the optic axis are brought to a focus behind the retina, as a result of the eyeball being too short from front to back ... Called also farsightedness and hypermetropia."  Dorland's Illustrated Medical Dictionary 797 (28th ed. 1994).  Myopia is that error of refraction in which rays of light entering the eye parallel to the optic arcs are brought to a focus in front of the retina.  Dorland's Illustrated Medical Dictionary 1094 (28th ed. 1994).  Astigmatism is due to unequal curvature of the refractive surfaces of the eye, hence a point source of light cannot be brought to a point focus on the retina, but is spread over a more or less diffuse area.  Dorland's Illustrated Medical Dictionary 151 (28th ed. 1994).  

Essentially, then, myopia, presbyopia, and astigmatism all involve refractive error of the eyes.  Thus, the currently claimed disorders are found not to constitute a new diagnosis under Boggs.  Rather, the Veteran's current claim is considered to be part and parcel of the prior claim for service connection for myopia.  See McGraw v Brown, 7 Vet. App. 138 (1994).  

The Veteran did not appeal the August 2004 determination.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

VA regulations provide that refractive error of the eyes is not diseases or injuries within in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

Evidence of record at the time of the August 2004 rating decision that last denied service connection for myopia included the Veteran's STRs that showed that he required correction for his vision.  On examination for retirement from service, in April 1986, the Veteran's best corrected vision was 20/30 in the right eye and 20/40 in the left eye.  It was noted that he was given new glasses that corrected his vision to 20/20 bilaterally.  The Veteran was examined by VA in August 1986 when his vision was also shown to be correctable to 20/20 bilaterally.  The pertinent diagnosis at that time was simple myopia.  Additional treatment records, included private records dated in 1992 that showed that the Veteran continued to be treated for myopia.  

Evidence received subsequent to the August 2004 rating decision includes a report of an April 2013 VA eye examination.  At that time, the pertinent diagnoses were presbyopia and astigmatism.  The Veteran had an additional diagnosis, blepharitis, for which service connection has been established, as well as bilateral cataracts and concentric visual contraction for which service connection has not been claimed.  Distant corrected visual acuity was noted to be 20/50 in each eye.  Corrected near visual acuity was 20/40 or better.  The examiner rendered an opinion that the claimed condition was at least as likely as not incurred in or caused by a claimed in-service injury, event, or illness.  The rationale was that the service treatment records showed a diagnosis of defective vision with blurred vision due to myopia.  He had the same diagnosis in January 1986 and the same diagnosis pointing to visual acuity problems were found in the current eye examination.  

After review of the record, the Board finds not basis to reopen the previously denied claim of service connection for refractive error.  While the April 2013 VA examiner correctly pointed out that the Veteran had been treated for defective vision while on active duty, the defective vision, which is shown to be correctable to 20/40 or better, continued to be found to be due to refractive error.  As previously noted, this is not a disability for which compensation benefits are payable.  As such, the evidence is not shown to provide a reasonable possibility of substantiating the claim for presbyopia and astigmatism and the claim must remain denied.  

Hypertension

The Veteran contends that service connection is warranted for hypertension that, he asserted during his Board hearing, was the result of service.  Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary, 799 (27th ed. 1988).  Note (1) to Diagnostic Code 7101 recognizes the disability of hypertension when the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension when the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104 (2016). 

Service connection for hypertension was last denied by the RO in an August 2004 decision.  Evidence of record at that time of this decision included the Veteran's STRs that showed no elevated blood pressure readings.  On examination at retirement from service, the Veteran denied having or having had high blood pressure.  His blood pressure reading at that time was 130/80.  Also of record at the time of the August 2004 RO decision was a report of VA examination in August 1986.  At that time, blood pressure readings were recorded as 110/80, while sitting; 130/90, while recumbent; 130/90, while standing; 120/80, while sitting after one hour; and 120/80, while sitting after two hours.  The pertinent diagnosis was hypertension, "not evident in this examination."  Private treatment records dated in 1999 show consistently elevated blood pressure readings.  A diagnosis of hypertension was made at that time.  

Evidence received subsequent to the August 2004 RO decision that denied service connection for hypertension includes additional private and VA treatment records that continue to demonstrate that the Veteran carries a diagnosis of this disability, but does not indicate that the disorder is service connected.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  (Evidence submitted since a previously denied claim that consists primarily of records of treatment many years after service that does not indicate in any way that the conditions are service connected, is not material evidence upon which a claim may be reopened.)  As new and material evidence has not been received, the August 2004 rating decision is final and the appeal is denied.  

Left Ankle Strain.  

The Veteran contends that service connection should be established for residuals of a left ankle strain that he sustained while on active duty.  It is pointed out that the STRs document this injury during service.  At the Board hearing before the undersigned, the Veteran testified that he continued to have occasional left ankle pain.  

Review of the record includes STRs that demonstrate that the Veteran was treated for complaints of swelling of the left ankle in July 1979.  The assessment at that time was muscle strain.  On examination for retirement from service, he had no complaints of a left ankle disability.  Clinical evaluation of the lower extremities was normal.  

Post-service treatment records, including a VA examination in August 1986 and private treatment records dated from 1999 show no complaints or manifestations of a left ankle disability.  An examination was conducted by VA in April 2013.  At that time, the examiner noted that the Veteran had had a complaint of left ankle strain during service, but that there was no mention of this disorder at the time of retirement from service or in post-service treatment records.  The examiner did note that the Veteran had complaints of right leg trauma in 2012.  After review of the claims folder, the examiner opined that the claimed left ankle disability was less likely than not incurred in or caused by any in-service injury, event, or illness.  The examiner gave a rationale that the Veteran had been diagnosed with muscle strain of the left ankle in July 1979, but had no other left ankle complaints up to the time of retirement in 1986 or within the first post service year.  Most pertinent, the examiner stated that no abnormalities of the feet or lower extremities were documented on examination for retirement from service at which time the Veteran made claimed to have not had any bone, joint, arthritis, rheumatism, bursitis or foot trouble.  This reflects that the Left ankle muscle strain which he had in 1979 healed fully with no residual complications or sequelae.  The examiner went on to state that mild sprains or strains to the ankle joint usually heal with no chronic complications if treated accordingly.  The most recent VA ankle examination revealed mild pain and limitation of movement of the left ankle only and ankle x-ray studies showing intact joint spaces as well.  There was not enough medical evidence seen in the STRs that can provide a causal link between the current left ankle condition and events that happened while he was still in service.  Therefore, the examiner concluded that the Veteran's ankle problem were less likely than not incurred in or caused by the left ankle condition that occurred in service.  

The Board finds that, while the Veteran sustained an ankle strain while he was on active duty, he did not have further symptoms of a left ankle disability during service, on examination for retirement from service and did not continuously manifest symptoms of a chronic left ankle disorder in the years after service.  Moreover, the only medical opinion in the record is to the effect that any current left ankle disability is not shown to have been caused by any in-service event.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board's finding is further supported by the lack of post-service evidence showing ankle problems until the current appeal, nearly three decades after discharge from service.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of ankle complaints, symptoms, or findings for nearly three decades between the period of active service and his current claim of left ankle disability is itself evidence which tends to show that any current ankle disorder did not its their onset in service or for years thereafter.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a left ankle disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Peripheral Neuropathy of each Lower Extremity

The Veteran claims service connection for peripheral neuropathy of each of his lower extremities.  In testimony before the undersigned at the November 2015 Board hearing, he stated that he believed that his neuropathy was the result to exposure to the defoliant, Agent Orange.  The Board notes that, while the Veteran did serve in the Navy on a ship that was stationed off the coast of the Republic of Vietnam (RVN), it has not been confirmed in his service records that his service was such that he may be presumed to have been exposed to any herbicidal agent, including Agent Orange.  Moreover, it is noted that peripheral neuropathy is not one of the primary diseases for which service connection may be presumed from herbicide exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In fact, chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy) has been specifically excluded by the most recent study published by the National Academy of Science (NAS) issued in "Veterans and Agent Orange: Update 2012" (Update 2012).  See Notice, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  As such, the Board does not find that peripheral neuropathy that developed many years after separation from service, as will be described herein, may be presumed as service connected due to herbicide exposure.  

Review of the Veteran's STRs shows no complaint or manifestation of peripheral neuropathy while he was on active duty . On examination for retirement from service, clinical evaluation of the lower extremities as well as neurologic clinical evaluation was normal.  Clinical evaluation of the spine was also normal.  At that time, the Veteran denied having or having had neuritis.  On examination by VA in August 1986, neurologic evaluation showed no neurologic deficit.  

Post-service private treatment records include April 2008 electromyographic and nerve conduction velocity studies that were consistent with lumbosacral radiculopathy.  In May 2008, he was assessed as having compression neuropathy at L5-S1.  In a private treatment record submitted in October 2015, the Veteran was assessed as having diabetic peripheral neuropathy.  

The record shows that the Veteran did not manifest peripheral neuropathy while he was on active duty or within one year thereafter.  While the Veteran has asserted that his peripheral neuropathy is the result of exposure to Agent Orange, in April 2008, the National Personnel Records Center (NPRC) responded to a request regarding possible RVN service that, while the Veteran had served on board the U.S.S Ranger in the waters off the RVN coast, the record provided no conclusive proof of in-country service.  As such, there is no basis for presumptive service connection under the provisions for herbicide exposure.  

The Veteran's peripheral neuropathy, which was first demonstrated of record in 2008, is shown in the record to be the result of lumbar radiculopathy or, more recently diabetes mellitus.  As of now, service connection has not been established for either of these disabilities.  Nor does the record show that the Veteran has claimed service connection for these disorders.  As the neuropathy was not demonstrated during service, may not be attributed to exposure to Agent Orange, and is shown to be the result of non-service-connected disabilities, service connection is not shown to be warranted.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of each lower extremity, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Pharyngitis

The Veteran contends that service connection should be established for pharyngitis because he was treated for this disorder while on active duty.  During testimony at the Board hearing in November 2015, he stated that he had not any symptoms of this disorder for many years.  

STRs show that the Veteran was treated for pharyngitis in May 1965, but, while he had intermittent complaints related to tonsillitis and upper respiratory infection in 1976 and 1977, he had no recurrence of pharyngitis at any time during the remaining 20 years of service.  Routine physical examinations while he was on active duty, showed no complaints or manifestations of pharyngitis.  Similarly, there were no findings related to pharyngitis at the time of examination for retirement from service.  At that time, the Veteran stated that he did not have, nor had he had; ear, nose or throat trouble and clinical examination of the mouth and throat were normal.  On examination by VA in August 1986, the only ear, nose, or throat disorder diagnosed was sinusitis.  

Post-service treatment records do not show complaints or manifestations of pharyngitis following the Veteran's period of active duty.  As noted, during his hearing in November 2015, he testified that he had not had any recent problems with pharyngitis.  The disability has not been manifested at any time since the Veteran submitted his claim for service connection in 2012.  

The Board finds that the evidence of record is not sufficient to establish the presence of chronic pharyngitis during service, and there is no evidence of any complaints or findings of chronic pharyngitis since service.  In this regard, it is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of any chronic pharyngitis, nor has he submitted any medical or lay evidence describing pharyngitis symptomatology.  As such, the evidentiary requirement of demonstrating a current diagnosis has not been satisfied.  Id.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for pharyngitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  
When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.  

In this case, the Board has considered the entire period of initial rating claim from November 2012 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Blepharitis

Service connection for blepharitis was granted by the RO in a May 2013 rating decision.  The current 10 percent disability rating was awarded as analogous to chronic conjunctivitis under the provisions of Code 6018 from the date of claim in October 2006.  The Veteran contends that his blepharitis is more disabling than currently evaluated.  During the Board hearing in November 2015, he stated that his eyes were constantly watering and irritated.  

An eye examination was conducted by VA in April 2013.  At that time, the pertinent diagnosis was blepharitis, angular.  Other eye diagnoses included cataracts and contracted visual fields, which are disabilities for which the Veteran has not claimed service connection and for which service connection has not been established.  The Veteran stated that he had blurring of his vision, left greater than the right, with tearing and foul discharge.  He also noted tearing whenever he read, particularly in the left eye.  On examination, corrected near visual acuity was 20/40 or better in each eye.  The pupils were round and reactive to light.  There was no diplopia noted.  External examination of the lids and lashes showed the lateral cantus to be erythematous and macerated with mucoid discharge.  The conjunctiva, sclera, cornea, anterior chamber, and iris were all initially noted to be normal, but further evaluation showed symptoms of conjunctivitis, with active nontrachomatous and mucoid discharge.  The lens had corticonuclear opacities (cataracts).  The internal eye examination was normal.  The Veteran was noted to have a lacrimal gland and lid disorder that was described as inflamed eyelids.  It was noted that the Veteran had a visual field defect, but that this, as well as any decreased visual acuity was the result of cataracts.  There were no incapacitating episodes due to acute symptoms that were severe enough to require bed rest and treatment by a physician or other healthcare provider.  The Veteran did have an impaired ability to read and write.  

An examination was conducted by VA in January 2015, with the findings essentially unchanged from the April 2013 examination.  Corrected near and distant visual acuity was noted to be 20/40 or better in each eye.  He was afforded a follow-up evaluation in March 2015 when the pertinent diagnosis was bilateral conjunctivitis.  Active nontrachomatous conjunctivitis was described, with inflammation of the lateral lid canthi/blepharitis.  The examiner stated that the Veteran did have decrease in visual acuity as a result of the conjunctivitis.  

A November 2015 private treatment record shows that the Veteran was seen with a chief complaint of blurring vision, tearing, and eye pain.  Corrected visual acuity at that time was 20/30 in the right eye and 20/40 in the left eye.  

The evidence of record demonstrates diagnoses of blepharitis and conjunctivitis in each eye.  He was awarded a 10 percent rating because his blepharitis was found to be analogous to conjunctivitis.  Conjunctivitis is evaluated under 38 C.F.R. § 4.79, Code 6018.  Pursuant to Code 6018, a 10 percent rating is warranted for active conjunctivitis, with objective findings such as red, thick conjunctivae and mucous secretions, among other symptoms.  Since the April 2013 VA examination, the Veteran's eye disability has been shown to be erythematous and macerated with mucoid discharge in each eye.  These appear to be compatible with active conjunctivitis symptoms.  Given the Veteran's diagnoses, it appears that the Veteran's blepharitis is analogous to chronic conjunctivitis and the symptoms are associated with the 10 percent rating.  

Where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 Vet. App. 259 (1994).  As each eye is clearly affected, the Board finds that the criteria for the assignment of a 10 percent rating for the Veteran's right eye and a 10 percent rating for the left eye have been demonstrated.  To this extent, the appeal is granted.  

The 10 percent ratings assigned herein reflect the highest schedular rating under Diagnostic Code 6018 for chronic conjunctivitis.  As such, the Board finds that two 10 percent ratings are warranted for pursuant to Diagnostic Code 6018 for bilateral active blepharitis.   

For inactive conjunctivitis, Diagnostic Code 6018 instructs VA to evaluate the disability based on the residuals, such as visual impairment or disfigurement.  The VA examinations do not demonstrate such residual disability, as disfigurement as a result of the blepharitis and defective vision are not shown.  As such, there is no basis for an additional rating based on inactive conjunctivitis.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's bilateral eye disabilities are shown to be erythematous and macerated with mucoid discharge, which directly corresponds to the schedular criteria for the 10 percent maximum evaluation for each eye (Code 6018).  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disabilities, and no referral for an extraschedular rating is required.  

Additionally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  This includes the Veteran's service-connected skin and hearing loss, which are addressed in the remand portion of this decision.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

New and material evidence having not been received, the claim of service connection for astigmatism and presbyopia is not reopened and the appeal is denied.  

New and material evidence having not been received, the claim of service connection for hypertension is not reopened and the appeal is denied.  

Service connection for residuals of a left ankle strain is denied.  

Service connection for peripheral neuropathy of the left lower extremity is denied.  

Service connection for peripheral neuropathy of the right lower extremity is denied.  

Service connection for pharyngitis is denied.  

A separate initial rating of 10 percent for blepharitis of each eye is granted, subject to the controlling regulations governing the payment of monetary benefits.  


REMAND

The remaining issues on appeal relate to the initial ratings awarded for the Veteran's service-connected bilateral hearing loss and post inflammatory hypopigmentation, which has now been noted to involve seborrheic dermatitis.  During the November 2015 Board hearing, the Veteran testified that these disabilities had significantly increased in severity since the most recent VA examinations, with his skin disorder now involving his face.  In support of these contentions, recent medical evidence was received, with waiver of consideration by the RO.  Regarding bilateral hearing loss, the most recent audiogram study shows pure tone thresholds to be far in excess of those demonstrated on the most recent VA audiometric evaluation.  Regarding the Veteran's skin disorder, private treatment records, dated in October 2015, show multiple hypopigmented macular rashes of both lower extremities.  In light of the Veteran's testimony, and the recently received medical evidence of record, it is found that an additional examination is warranted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo an audiometric examination to ascertain the current nature and extent of his bilateral hearing loss.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his skin disorder.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


